PER CURIAM.
Affirmed. See State v. Davis, 203 So.2d 160, 163 (Fla.1967)(holding that in “true recidivist situation,” state must prove that defendant was previously adjudicated guilty of felony by court of competent jurisdiction; record of prior conviction sufficient to establish that adjudication unless judgment “so fundamentally defective that it could not constitutionally support a conviction.”); Simmons v. State, 782 So.2d 1000 (Fla. 4th DCA 2001) (holding that Apprendi v. New Jersey, 630 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000) does not apply to habitual offender statute); Wright v. State, 780 So.2d 216 (Fla. 5th DCA 2001) (same).